Citation Nr: 0841417	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-39 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for 
spondylolisthesis of L5 over S1 with spondylosis, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to special monthly pension on account of 
being in need of the aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 until March 
1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

A review of the record discloses the veteran raised a claim 
for service connection for the right wrist in February 1989.  
This claim has not been adjudicated.  Additionally, during 
the June 2008 Board hearing, the veteran raised claims for 
entitlement to service connection for irritable bowel 
syndrome and a dental disability, including as secondary to 
the service-connected duodenal ulcer.  These claims have not 
been adjudicated and are REFERRED to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses further development is 
necessary.  Specifically, the Board finds VA's duty to notify 
was not satisfied in this case.

Concerning the claim for an increased evaluation for the 
spondylolisthesis of L5 over S1 with spondylosis, the record 
reflects the veteran is in receipt of Social Security 
Administration disability benefits in part for degenerative 
disc disease of the lumbar spine with radiculopathy, status 
post lumbar fusion, lumbar facet arthropathy, lumbar post 
laminectomy syndrome and myofascial pain syndrome.  
Significantly, after the June 2008 hearing, the undersigned 
Veterans Law Judge held the record open for the veteran to 
submit copies of relevant Social Security Records.  The 
following day, the veteran submitted a copy of the Social 
Security Administration's Notice of Decision dated in July 
2006, which determined the veteran was entitled to disability 
benefits because he was unable to work.  This determination 
was made, at least in part, on private medical evidence that 
contained an opinion stating that the veteran could not do 
any work as a result of his lumbar spine disability.  

In view of this evidence in conjunction with other factors, 
the Board finds that another VA examination is necessary for 
the lower back.  While the veteran was afforded VA 
examinations in July 2003 and September 2005, these 
examinations did not adequately comment on whether or not 
there was favorable or unfavorable ankylosis and did not 
consider whether any neurological symptoms were attributable 
to the service-connected spondylolisthesis of L5 over S1 with 
spondylosis.  Therefore, the July 2003 and September 2005 
examinations are inadequate for rating purposes. See 
38 C.F.R. § 4.2 (If the findings on an examination report do 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes).  Moreover, the last VA examination is 
more than three years old and is therefore too remote in time 
from which to evaluate the current severity of the 
disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity) and Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").

Concerning the claim for an increased evaluation for a 
duodenal ulcer, the Board is of the opinion that another VA 
examination is needed.  Specifically, the most recent VA 
examination for the stomach in the claims file is dated in 
July 2004 and is therefore too remote in time from which to 
evaluate the current severity of the disability. See Snuffer 
and Caffrey, Supra.

The state of the record is uncertain as to the severity of 
the veteran's service-connected disabilities, and updated VA 
examinations are therefore needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability. See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The Board notes that after the appellant received notice of 
the March 2004 rating decision which denied an increased 
evaluations for spondylolisthesis and duodenal ulcer, denied 
special monthly compensation based upon aid and attendance 
and denied TDIU, he expressed disagreement with the entire 
decision.  There is no indication that the March 2004 Notice 
of Disagreement limited the appeal to the three issues which 
are presently before the Board.  The claims file does not 
contain a Statement of the Case for the aid and attendance 
issue. The Board must therefore remand that issue for the 
issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238, 
240 (1999).

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, as 
the veteran has claims for increased evaluations and claims 
for service connection pending, the Board cannot proceed with 
the TDIU claim until there has been final adjudication of the 
veteran's other claims.  Thus, adjudication of the TDIU claim 
will be held in abeyance pending further development and 
adjudication of the veteran's claims of entitlement to an 
increased evaluation for a duodenal ulcer and 
spondylolisthesis of L5 over S1 with spondylosis and 
entitlement to service connection for a right wrist 
disability, irritable bowel syndrome and a dental disability.  

In further regard to the issue of TDIU, if such benefit is 
not awarded on the basis of the specific criteria of 
38 C.F.R. § 4.16(a), consideration should then be given to 
the procedures of referral to the Director, Compensation and 
Pension Service, for an extra-schedular evaluation.  See 
38 C.F.R. § 4.16(b).  Such referral may be necessary because 
of the evidence of record, which indicates the veteran is 
unable to perform any work due to his service-connected low 
back disability, as suggested by the Social Security 
Administration's Notice of Decision dated in July 2006, and 
by private medical evidence that contained an opinion stating 
that the veteran could not do any work as a result of his 
lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination for his service-connected 
spondylolisthesis of L5 over S1 with 
spondylosis, to be accompanied by any 
clinical testing deemed appropriate by the 
examiner.  The claims folder, and a copy 
of this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in any 
report generated as a result of this 
remand. The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly records 
of treatment for the veteran's 
spondylolisthesis of L5 over S1 with 
spondylosis and offer comments and an 
opinion as to the current severity of the 
veteran's disability.

The examiner should also comment on 
whether the veteran has any associated 
neurological symptoms related to the 
service-connected spondylolisthesis of L5 
over S1 with spondylosis, including 
radiculopathy or neuropathy of the legs 
and urinary or bowel impairment.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  The veteran should be afforded a VA 
examination to assess the current severity 
of his duodenal ulcer, accompanied by any 
clinical testing deemed appropriate by the 
examiner.  The claims folder, and a copy 
of this remand, must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer comments 
and an opinion as to the severity of the 
condition.

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  The RO/AMC should re-examine the 
veteran's claims pertaining to entitlement 
to special monthly compensation based on 
aid and attendance.  If no additional 
development is required, the RO should 
prepare an SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefit sought, 
or by the veteran's withdrawal of the NOD.  
If, and only if, the veteran files a 
timely substantive appeal, should the 
issue be returned to the Board.

4.  When the development requested has 
been completed, the claims for increased 
evaluations should again be reviewed by 
the RO/AMC on the basis of the additional 
evidence.  After this adjudication, the 
RO/AMC should readjudicate the veteran's 
claim for TDIU.  In so doing, if the 
RO/AMC determines that the veteran, in the 
first instance, does not meet the specific 
criteria of 38 C.F.R. § 4.16(a), 
consideration should then be given to the 
procedures of referral to the Director, 
Compensation and Pension Service, for an 
extra-schedular evaluation.  See 38 C.F.R. 
§ 4.16(b).  

5.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




